 



 

Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into this 24th day of March, 2017, by and between ARC Group, Inc., a Nevada
corporation (“Borrower”), and Blue Victory Holdings, Inc., a Nevada corporation
(“Lender”), for the purpose of amending that certain Loan Agreement, dated
September 13, 2013, by and between Borrower and Lender (the “Loan Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

 

Recitals

 

WHEREAS, the parties hereto desire to amend certain provisions of the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

1.           Section 1.01 is hereby deleted in its entirety and replaced with
the following:

 

SECTION 1.01. Line of Credit Facility. Subject to the terms and conditions of
this Agreement, Lender agrees to extend to Borrower a revolving line of credit
facility (the “Line of Credit Facility”) pursuant to which Lender shall make
loans (each, a “Loan”) to Borrower in such amounts as Borrower may from time to
time request prior to the Termination Date (as defined below); provided,
however, that the aggregate amount of all Loans outstanding at any one time
shall not exceed Fifty Thousand Dollars ($50,000.00) (the “Maximum Commitment”).
Loans made by Lender hereunder may be repaid by Borrower and, subject to the
terms and conditions hereof, borrowed again by Borrower prior to the Termination
Date.

 

2.           Section 1.04(b) is hereby deleted in its entirety.

 

3.           The fourth sentence of Section 1.07(b) is hereby deleted in its
entirety.

 

4.           The Promissory Note, dated September 13, 2013, executed and
delivered by Borrower under and pursuant to the terms of the Loan Agreement, is
hereby terminated in its entirety.

 

5.           The obligation of Borrower to pay the outstanding balance of the
Line of Credit Facility shall be evidenced by a promissory note in the principal
amount of Fifty Thousand Dollars ($50,000.00), substantially in the form
attached hereto as Exhibit A, to be issued by Borrower to Lender on the date
hereof.

 

 

 

 

6.           Borrower and Lender each hereby acknowledge and agree that there is
no principal, accrued but unpaid interest, or any other costs, expenses or fees
outstanding under the Line of Credit Facility as of the date hereof.

 

7.           Except as expressly provided herein, the Loan Agreement shall
remain in full force and effect.

 

8.           This Amendment may be executed in two or more counterparts and
delivered electronically, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

9.            The Amendment shall be governed in all respects by the laws in
effect in the State of Florida, without regard to the principles of conflicts of
law, and for all purposes shall be construed in accordance with such laws.

 

[Remainder of page intentionally left blank]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the date first written above.

 

  ARC GROUP, INC.         By: /s/ Richard W. Akam     Richard W. Akam     Chief
Executive Officer         BLUE VICTORY HOLDINGS, INC.         By: /s/ Seenu G.
Kasturi     Seenu G. Kasturi     Chief Executive Officer

 

 3 

 

  

Exhibit 10.1

 

Exhibit A

 

FORM OF PROMISSORY NOTE

 

$50,000.00 March ___, 2017

 

This Promissory Note (this “Note”) is executed and delivered under and pursuant
to the terms of that certain First Amendment to Loan Agreement, dated March ___,
2017, by and between ARC Group, Inc., a Nevada corporation (“Maker”), and Blue
Victory Holdings, Inc., a Nevada corporation (“Payee”) (the “Amendment”).
Capitalized terms not otherwise defined herein shall have the meanings provided
in that certain Loan Agreement, dated September 13, 2013, by and between Maker
and Payee (as amended by the Amendment and as hereafter amended, restated,
supplemented or modified from time to time, the “Loan Agreement”).

 

FOR VALUE RECEIVED, Maker hereby promises to pay to the order of Payee the
principal amount of Fifty Thousand Dollars ($50,000.00) or, if less, the
outstanding principal balance of the Line of Credit Facility as may be due and
owing to Payee under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement.

 

Interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full shall accrue at the rate specified
in the Loan Agreement and be payable at the times specified in the Loan
Agreement.

 

Notwithstanding anything to the contrary herein, all outstanding principal and
accrued interest hereunder shall be due and payable on the Termination Date in
accordance with the terms of the Loan Agreement.

 

This Note may be voluntarily prepaid, in whole or in part, in accordance with
the terms of the Loan Agreement.

 

The outstanding principal of this Note, together with accrued interest payable
thereon, or any portion thereof, may be converted, at Payee’s option, at any
time on or after the Effective Date and from time to time, into fully paid and
nonassessable shares of Common Stock in accordance with the terms of the Loan
Agreement.

 

If any Event of Default shall occur under the Loan Agreement which is not cured
within any applicable grace period specified in the Loan Agreement, this Note
shall become immediately due and payable.

 

Presentment for payment, demand, notice of protest and protest all other demands
and notices of any kind in connection with the execution, delivery, performance
and enforcement of this Note are hereby waived.

 

This Note may not be assigned by Maker without the express written consent of
Payee.

 

Upon giving written notice thereof to Maker, this Note shall be assignable by
Payee, in whole or in part, in accordance with the assignment provisions
contained in the Loan Agreement. Whenever in this Note reference is made to
Maker or Payee, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon Maker and its successors and permitted assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

 

 

  

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida, without regard to conflicts of law
principles.  Whenever possible, each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, and
intending this to be a sealed instrument, has caused this Note to be duly
executed by its authorized officer the day and year first above written.

 

  ARC GROUP, INC.         By: [____________________________________]     Richard
W. Akam     Chief Executive Officer

 

 2 

